       Case 3:21-cv-00842-B Document 13 Filed 05/10/21                     Page 1 of 4 PageID 157

                                   UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS




CHARITABLE DAF FUND, L.P., AND CLO                      §
            Plaintiff                                   §
                                                        §
                                                        §
                      v.                                §     Case No. 3:21-cv-00842-B
                                                        §
                                                        §
HIGHLAND CAPITAL MANAGEMENT, L.P                        §
           Defendant                                    §


                           APPLICATION FOR ADMISSION PRO HAC VICE
                            (Complete all questions; indicate “N/A” if necessary.)

I.        Applicant is an attorney and a member of the law firm of (or practices under the name of)

John A. Morris with Pachulski Stang Ziehl & Jones LLP                                         , with offices at

780 Third Avenue, 34th Floor
(Street Address)

New York                                                      NY                     10017
(City)                                                       (State)                 (Zip Code)

 (212) 561-7700                                               (212) 561-7777
(Telephone No.)                                               (Fax No.)




II.       Applicant will sign all filings with the name John A. Morris                                        .


III.      Applicant has been retained personally or as a member of the above-named firm by:
                                          (List All Parties Represented)

Highland Capital Management, L.P.




to provide legal representation in connection with the above-styled matter now pending before the United
States District Court for the Northern District of Texas.
      Case 3:21-cv-00842-B Document 13 Filed 05/10/21                    Page 2 of 4 PageID 158


IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                      For Court Use Only.
                                                                                                      Bar StatusVerified:
                     New York                        , where Applicant regularly practices law.       _______________


                    2405397
Bar license number:_______________                          02/26/1991
                                            Admission date:____________________________

Attach to this application an original certificate of good standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts:

Court:                                    Admission Date:                            Active or Inactive:

US District Court SDNY                    01/07/1992                                 Active

US District Court EDNY                    08/28/1995                                 Active




VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

N/A




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings—
regardless of outcome—while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:

N/A




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below (omit minor traffic offenses):

N/A
Case 3:21-cv-00842-B Document 13 Filed 05/10/21   Page 3 of 4 PageID 159
   Case 3:21-cv-00842-B Document 13 Filed 05/10/21                Page 4 of 4 PageID 160



                    STATEMENT OF ADDITIONAL APPLICATIONS

IX.    Applicant has filed for pro hac vice admission in the United States District Court for the
Northern District of Texas during the past three (3) years in the following matters:

James Dondero vs. Highland Capital Management, L.P., et al. Case No. 3:20-cv-03390-X
(NDTX)

UBS Securities LLC and UBS AG, London Branch vs. Highland Capital Management, L.P.,
Case No. 3:20-cv-03408-G (NDTX)

The Dugaboy Investment Trust and Get Good Trust vs. Highland Capital Management, L.P.,
Case No. 3:21-cv-00261-L (NDTX)

Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P. vs. Highland
Capital Management, L.P., Case No. 3:21-cv-00538-N (NDTX)

Highland Income Fund, NexPoint Strategic Opportunities Fund, Highland Global Allocation
Fund, and NexPoint Capital, Inc. vs. Highland Capital Management, L.P., Case No. 3:21-cv-
00539-N (NDTX)

James Dondero vs. Highland Capital Management, L.P., Case No. 3:21-cv-00546-L (NDTX)

The Dugaboy Investment Trust, et al. vs. Highland Capital Management, L.P., Case No. 3:21-cv-
00550-L (NDTX)

Highland Capital Management, L.P. vs. NexPoint Advisors LP, Case No. 3:21-cv-00880-C
